NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-1026
                                       ___________

                                  CAROL KARCHNAK,
                                                Appellant

                                             v.

                  SWATARA TOWNSHIP; DAVID BOGDANOVIC;
                  JASON D. UMBERGER; COMMISSIONER RICCI
                           _______________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                            D.C. Civil Action No. 07-cv-1405
                              (Honorable Sylvia H. Rambo)
                                    ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 14, 2011
              Before: BARRY, VANASKIE, and COWEN, Circuit Judges.
                                 _________________

                             ORDER AMENDING OPINION
                                 _________________


       At the direction of the Court, the opinion filed August 2, 2011 shall be amended to

correct a typographical error. It is noted that the first paragraph second sentence of the

opinion states that appellant’s claims are raised pursuant to the Fourth and Fourteenth

Amendments rather than the First and Fourteenth Amendments. Accordingly, it is hereby

ORDERED that the sentence is amended as follows:
       She sued the Township and her superiors in the police department under 42 U.S.C.
       § 1983 for purported violations of her rights, while she was a police officer, under
       the First and Fourteenth Amendments.


For the Court,


Marcia M. Waldron, Clerk
Date: October 12, 2011